Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 25, 2018

                                       No. 04-17-00266-CR

                                     Eric Gonzales FABRO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A16291
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        Appellant’s court-appointed attorney filed an Anders brief in this appeal. See Anders v.
California, 386 S.W.2d 738 (1967); see also Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014). Appellant, who is incarcerated, has asserted his right to file a pro se brief and has filed a
motion for pro se access to the appellate record. Appellant’s pro se brief was due January 8,
2018. On January 11, 2018, this Court received appellant’s pro se “Motion for Extension of Time
for Petition for Discretionary Review,” which appellant has addressed to the Court of Criminal
Appeals. Appellant states that he received a copy of this court’s decision on November 7, 2017.
Appellant appears confused. On November 7, 2017, this court issued an order explaining that his
court appointed attorney had filed an Anders brief and he had the right to file a pro se brief. This
court has not yet rendered a decision on the merits of his appeal, and his pro se brief is currently
due.

     We construe appellant’s motion as a motion for extension of time to file his pro se brief.
We GRANT the motion. Appellant’s pro se brief is due March 9, 2018. NO FURTHER
EXTENSIONS WILL BE GRANTED.



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court